In a matrimonial action in which plaintiff was awarded a judgment of divorce, defendant appeals from so much of the said judgment of the Supreme Court, Suffolk County, entered April 6, 1976, as awarded alimony and a counsel fee. Judgment modified, on the law and the facts, by reducing (1) the award of alimony to the amount of $50 per week and (2) the award of a counsel fee to the amount of $3,500. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. In this marriage of only three and one-half years’ duration, and considering all other relevant factors, the alimony award of $100 per week was excessive. On the question of counsel fees, the amount awarded has been reduced by $500, representing the retainer fee paid by plaintiff to her attorney. Whereas plaintiff’s payment of a retainer fee does not preclude reimbursement (see Press v Press, 49 AD2d 603), in the case at bar, plaintiff, after the separation, appropriated funds belonging to defendant. Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Shapiro, JJ., concur.